t c memo united_states tax_court eva j madigan petitioner v commissioner of internal revenue respondent docket no filed date b gray gibbs for petitioner j scot simpson for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for taxable_year respondent further determined that petitioner is liable for additions to tax under sec_6651 a and in the amount sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year at issue and continued of dollar_figure and dollar_figure respectively after concessions the sole issue for decision is whether respondent has connected certain bank_deposits that petitioner made in to a likely source_of_income findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein petitioner resided in st petersburg florida at the time she filed the petition in this case petitioner failed to file a federal_income_tax return for taxable_year as a result respondent prepared a substitute return for petitioner and subsequently issued a corresponding notice_of_deficiency on date only one issue remains unresolved and it involves bank_deposits that respondent identified during an analysis of petitioner's bank accounts respondent raised this issue by asserting an increased deficiency based on unexplained bank_deposits as discussed below while conducting the above-mentioned bank_deposits analysis respondent identified unexplained deposits totaling dollar_figure respondent subsequently concluded that most of these deposits were explained and reduced this amount to dollar_figure the deposits remaining at issue consist exclusively of checks and were made to an account entitled madigan and company the continued all rule references are to the tax_court rules_of_practice and procedure following table lists the checks that constitute the disputed deposits date of check payee of check maker of check amount of check notations on check eva madigan nancy burley dollar_figure dollar_figure payroll bookkeeping madigan company madigan and company nancy burley dollar_figure --- nancy burley dollar_figure madigan company nancy burley dollar_figure madigan company madigan and company madigan company nancy burley dollar_figure nancy burley dollar_figure --- nancy burley dollar_figure madigan co nancy burley dollar_figure 1st quarter payroll tax bookkeeping april payroll_taxes payroll tax_accounting payroll bookkeeping sept bookkeeping madigan co nancy burley dollar_figure bookkeeping madigan co nancy burley dollar_figure bookkeeping eva madigan judith a white dollar_figure tax prep eva madigan judith a white dollar_figure --- eva madigan prudential-bache dollar_figure --- eva madigan vickie conant dollar_figure --- eva j madigan ted elcross dollar_figure --- total dollar_figure 1asterisks indicate illegible writing contained in the record opinion sec_61 defines gross_income as all income from whatever source derived sec_61 this definition includes all accessions to wealth that are clearly realized and over which a taxpayer has complete dominion 348_us_426 the propriety of the bank_deposits method of income reconstruction is well established 94_tc_654 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir 54_tc_1121 in general bank_deposits are prima facie evidence of income 380_f2d_494 n 5th cir 87_tc_74 estate of mason v commissioner supra and the taxpayer must normally refute the commissioner's determination that such deposits stem from unreported income rule a 290_us_111 however when the commissioner has the burden_of_proof bank_deposits by themselves do not give rise to a logical presumption that they are income 448_f2d_972 5th cir affg in part and remanding in part tcmemo_1969_181 under this circumstance the commissioner may either connect the bank_deposits to a likely source_of_income or where the taxpayer alleges a nontaxable source negate each nontaxable source alleged by the taxpayer 355_us_595 348_us_121 armes v commissioner supra parks v commissioner supra pincite if the commissioner connects the bank_deposits to a likely source_of_income the finder of fact may properly conclude that such deposits are income holland v united_states supra armes v commissioner supra respondent has the burden_of_proof in the instant case because the issue before us pertains to an increased deficiency rule a moreover because petitioner does not contend that the deposits at issue stem from a nontaxable source respondent must connect the deposits to a likely source_of_income in order to satisfy the burden_of_proof respondent maintains that a preponderance_of_the_evidence indicates that the deposits at issue stem from a taxable source_of_income specifically it is respondent's contention that petitioner conducted a bookkeeping business during and that the deposits were made with checks that petitioner received in exchange for services that she performed in connection with that business as support for this argument respondent explains that the checks at issue were deposited into petitioner's business bank account respondent also explains that a majority of the checks at issue were made payable to petitioner's business and contain notations that indicate that such checks constitute payment for services rendered petitioner's sole argument is that respondent has failed to carry the burden_of_proof we agree with respondent but only with respect to the checks drawn by nancy burley ms burley and judith white ms white there is little doubt that the bank account involved in this case was a business account however establishing that petitioner deposited the checks at issue into a business account is not sufficient to satisfy respondent's burden and it does not convince us that the deposits were likely made from a taxable source_of_income but the size and frequency of the checks drawn by ms burley indicate a regular source of cash which is consistent with the operation of a service-oriented business such as a bookkeeping service moreover nine of the checks drawn by ms burley were made payable to madigan and company or a variation thereof and not to petitioner personally additionally eight of the checks drawn by ms burley contain notations that suggest that such checks were issued as payment 2respondent advances several other arguments in support of the contention that the deposits at issue represent taxable_income to petitioner however because these arguments are significantly less persuasive than respondent's arguments with respect to the type of account involved the payee and the markings contained on the checks at issue we decline to discuss them 3petitioner does not address the individual deposits at issue and does not contend that such deposits stem from a nontaxable source for services rendered when we consider these three additional facts in conjunction with the fact that petitioner deposited the checks drawn by ms burley into the above-mentioned business account we have little trouble concluding that respondent has connected these checks to a likely source of taxable_income petitioner failed to offer any evidence to the contrary we reach the same conclusion with respect to the two checks drawn by ms white although the evidence in the record regarding the checks drawn by ms burley is more convincing than the evidence in the record regarding the checks drawn by ms white the latter evidence is sufficiently persuasive and we conclude that respondent has adequately linked the checks drawn by ms white to a likely source of taxable_income petitioner failed to offer any evidence to the contrary we reach a different conclusion however with respect to the checks that petitioner received from vickie conant ms conant ted elcross mr elcross and prudential-bache each of these checks was made payable to petitioner personally and none contains markings that suggest that it was received in exchange for services rendered all that is certain is that petitioner deposited these checks into her business bank account as we noted above however this alone is not sufficient to persuade us that these deposits stem from a likely source of taxable_income the connection proffered by respondent is too tenuous accordingly we conclude that respondent has carried the burden_of_proof with respect to the checks issued by ms burley and ms white but that respondent has not similarly carried the burden_of_proof with respect to the checks that petitioner received from ms conant mr elcross and prudential-bache to reflect the foregoing decision will be entered under rule
